905 So. 2d 959 (2005)
Pedro RODRIGUEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-1904.
District Court of Appeal of Florida, Third District.
June 22, 2005.
Bennett H. Brummer, Public Defender, and Todd F. Scher, Special Assistant Public Defender, for appellant.
Charles J. Crist, Jr., State Attorney, and Angel L. Fleming, Assistant Attorney General, for appellee.
Before COPE and GREEN, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Pedro Rodriguez appeals his conviction for manslaughter, felony causing bodily injury, burglary, and armed robbery. We affirm.
First, we conclude that the police investigation was sufficient to corroborate the anonymous tip and gave rise to probable cause to arrest defendant-appellant Rodriguez. See R.A. v. State, 725 So. 2d 1240, 1241 (Fla. 3d DCA 1999). The defendant's flight when police officers arrived at the defendant's home was one element which could be considered along *960 with the facts developed in the police investigation. See Blanding v. State, 446 So. 2d 1135, 1137 (Fla. 3d DCA 1984).
Second, given the defendant's statement to the police, the admission of the gun and gloves recovered from his residence was within the trial court's discretion. See Kearse v. State, 662 So. 2d 677, 684 (Fla.1995).
Third, the defendant's objection on the basis of the Confrontation Clause was sustained and no further request for relief was made. Accordingly, no further relief on appeal is warranted.
Affirmed.